DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-20 are allowed. 
Independent claims 1, 9 and 16 respectively recites the limitations: 
determining a quality score for the medical data and the associated medical metadata, the medical data comprising at least one image, the quality score identifying quality control issues in the medical data and the associated medical metadata that affect the usability of the medical data and the associated medical metadata for making a diagnosis;
outputting a prediction of the diagnosis from artificial intelligence processing;
determining, after outputting the prediction of the diagnosis, whether the medical data, the associated medical metadata, and/or associated artificial intelligence processing satisfies the at least one condition of the at least one rule based at least in part on the quality score, the at least one condition comprising output from the artificial intelligence processing related to the artificial intelligence processing being unable to make the diagnosis on the medical data and the associated medical metadata with a level of confidence, the level of confidence being based at least in part on the quality score;
upon determining that the at least one condition of the at least one rule is satisfied, providing, from an originating institution, the medical data to the at least one receiver.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667